DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are generally focused on the invention being a “virtual online room”, whereas Laut’s room is a “physical structure”.  Applicant argues “the singing room is created based on a selected playlist. On the other hand, in Laut, both the jukebox system and the venue have already existed at some place…before the user selects the jukebox system or the venue to play the selected content”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., virtual online room) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Examiner respectfully notes the Karaoke event of singing at the venue reads on the claimed “singing room”, because, just as the claimed “singing room” is essentially a specific event based on the selected content, Laut’s venue, and specifically singing the particular content at the venue is also a specific event created and happened only after the content is selected in the user interface/client of the application.
Regarding argument that “Laut Fails to Disclose "the selected playlist identification and the singing room identification are used to establish a corresponding relationship between the singing room identification and the selected playlist identification by the server, and corresponding relationship is stored by the server"”, Examiner notes Laut keeps track of content being played at each venue.  [0091] Master controller 1430 performs scheduling, communication to managers/operators/users/servers/etc. of JSN 1400. Master controller 1430 keeps track of ordered content to be played at various venues, schedules and delivers content to each jukebox system 1450. Master controller attaches information in the contents packet/file/stream for scheduling content selected to be simultaneous played at specified times/dates. The file/stream/packet has a priority and time/date of scheduled play attached. As the content is delivered to each jukebox system 1450, the jukebox system's controller arranges the content to be played as requested based on the priority and time/date stamp. It should be noted that the identification code is used by master controller 1430 to route the packet/file/stream to the specific jukebox system(s) the content was ordered to be played on. [0094] In the above embodiments, master controller 1430 is a process or program that runs on a server. See Fig. 8 for corresponding relationship between “Content 1” 810 and “Selected Venues for Content 1”, 825; See Fig. 5 and Fig. 8; [0053], The content play and other data (e.g., money collected, number of songs played, videos played, etc.) information from each jukebox system coupled to the network is stored on a remote server. )
The following are a few of the many relevant references found during the examination, which may be relied in subsequent prosecutions: Cook et al. (US 9230526), Mangum (US 2007/0065794), Egozy et al. (US 2010/0009750).
For at least these reasons, Examiner respectfully submits that the prior art of record fully teaches the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laut (US 2004/0243482).
Claim 1
Laut teaches a playlist switching method, applied to a client of an application ([0032], User interface 240 is used by a user of jukebox system 200 to enter selection of music/video/text/graphic content choices, enter a user identification and password to access a personal selection song/video list stored remotely on a server connected to a network, such as the Internet, etc., select a venue having a similar jukebox system 200 connected to the network for which to play selected content, etc..[0043], where the personal selection can be retrieved by the user on any…remote device/terminal…coupled with a network), comprising: 
generating a playlist switching request according to a trigger operation of a creator of a 5singing room ([0043] FIG. 4A illustrates one embodiment having menu 450 where a user of jukebox system 200 can enter personal selections (i.e., create a preferential content list) remotely through a remote system (e.g., a website running on a server) or from the jukebox system, store the personal selections on a remote server, where the personal selection can be retrieved by the user on any jukebox system 200 (or remote device/terminal) that is currently coupled with a network (such as the Internet). In this embodiment, a user has an associated identification and password…In this embodiment, a user can predetermine content that is desired to be played at any jukebox system coupled to a network. [0046] In one embodiment, a user can modify his/her personal selection of content at jukebox system 200 through user interface 240. Since the personal content information is stored at a remote server, the personal content is retrievable at any jukebox coupled to a network that is also coupled to the server where the personal selection content is stored. Fig. 7 and [0062], In this embodiment, a user first selects either content desired to be played (from content select 705), or content criteria (content criteria select 710). ), and 
sending the playlist switching request to a server, wherein the playlist switching request comprises a target playlist identification and a singing room identification after switching ([0056] Every time content is selected to be played on a jukebox system(s), the controller 220 transmits the information on the network to a remote server. The remote server has a program that collects the information in a database. The database has a plurality of fields to store data for every jukebox system coupled to the network (by code number associated with each jukebox 200 in the network, e.g., IP address, etc.). Each jukebox system can also have codes for cities, state, type of establishment, etc. A database-sorting program is used to sort the information requested to be displayed on a jukebox system. The remote server then transmits the information back to the venue where the information was requested. [0060] In one embodiment, a user can select content to be played at any venue from a remote location. In this embodiment, the user can remotely couple to a network in which a jukebox system is coupled. Therefore, a user can remotely connect to a website accessible from a network, such as the Internet, and select content from menus on the website that are similar or the same as menus displayed on display 210 of a jukebox system, such as jukebox system 200.),
wherein the singing room is created based on a selected playlist by the creator in the client of the application, so that singing is performed by the creator or a participant based on a song in the playlist in the singing room ([0032], User interface 240 is used by a user of jukebox system 200 to enter selection of music/video/text/graphic content choices… select a venue having a similar jukebox system 200 connected to the network for which to play selected content. Examiner notes the Karaoke event of singing at the venue reads on the claimed “singing room”, because, just as the claimed “singing room” is essentially a specific event based on the selected content, the venue, and specifically singing the particular content at the venue is also a specific event created and happened only after the content is selected in the user interface/client of the application.); 
the selected playlist has a selected playlist identification, (example: names and titles are identifications: [0048] FIG. 4C illustrates one embodiment where various menus of organized content are displayed for a user to choose from on display 210. The menus can be organized according to genre, content ratings (e.g., PG, R, X, etc.), year of distribution (i.e., 1950's, 1970's, 1990's, etc. year specific, e.g., 1951, 1955, 1991, etc.), alphabetical (either by song/video title or artist last name), charts (i.e., top 100 of a specific year, top songs/videos at the particular venue or any other venue, etc.), currently playing or scheduled content at other venues, etc. In one embodiment, to make it easier for a user to find desired content, the user can enter at least one of a year, artist name, song/video title, etc. through text search selection via mode of selection 491. Controller 220 than processes the entered text from a user to search a database (located on a remote server) that is dynamically updated through a server program (i.e., with search terms, new content and the content's associated search terms, etc.; not illustrated) coupled to a network in which jukebox 200 is coupled. )
the selected playlist identification and the singing room identification are used to establish a corresponding relationship between the singing room identification and the selected playlist identification by the server ([0091] Master controller 1430 performs scheduling, communication to managers/operators/users/servers/etc. of JSN 1400. Master controller 1430 keeps track of ordered content to be played at various venues, schedules and delivers content to each jukebox system 1450. Master controller attaches information in the contents packet/file/stream for scheduling content selected to be simultaneous played at specified times/dates. The file/stream/packet has a priority and time/date of scheduled play attached. As the content is delivered to each jukebox system 1450, the jukebox system's controller arranges the content to be played as requested based on the priority and time/date stamp. It should be noted that the identification code is used by master controller 1430 to route the packet/file/stream to the specific jukebox system(s) the content was ordered to be played on. See Fig. 8 for corresponding relationship between “Content 1” 810 and “Selected Venues for Content 1”, 825), and corresponding relationship is stored by the server ([0094] In the above embodiments, master controller 1430 is a process or program that runs on a server. See Fig. 5 and Fig. 8; [0053], The content play and other data (e.g., money collected, number of songs played, videos played, etc.) information from each jukebox system coupled to the network is stored on a remote server. ); and 
when receiving switching success information, displaying playlist information corresponding to the target playlist identification on a display interface ([0043], The user can select content by genre, (e.g., genre selection 451, which displays content related to genre after the user selects desired genre) [0045] The user enters his/her identification and password through user interface 240 and can retrieve personal selections of content the user can select from (i.e., any subset or the complete selection). This feature saves time for a user at a jukebox system because the user can retrieve all selections of content that the user selected before arriving at the jukebox system. The user then simply views the personal content selection on menu 450 on display 210…Therefore, time can be saved by a user by viewing his/her personally selected content at any jukebox system coupled to a network.).
Claim 2
Laut teaches the method according to claim 1, further comprising: when detecting that a playlist query event corresponding to a participant in the singing room is triggered (Examiner notes this limitation can be interpreted to be essentially the same as one covered in claim 1, regarding sending a playlist switching request by a creator, since playlist switch request is a form of playlist query, and creator can be interpreted as the participant also), sending a playlist query request to the server, wherein the playlist query request comprises the singing room identification and a current playlist identification ([0043] The user simply retrieves his/her preferential content list, and selects content to play from their own list(s) (see FIG. 4B). The user can select content by genre, (e.g., genre selection 451, which displays content related to genre after the user selects desired genre), listing preference 452 (i.e., ratings, alphabetical song or artist, etc.), or text search 453. [0056] Every time content is selected to be played on a jukebox system(s), the controller 220 transmits the information on the network to a remote server. The remote server has a program that collects the information in a database. The database has a plurality of fields to store data for every jukebox system coupled to the network (by code number associated with each jukebox 200 in the network, e.g., IP address, etc.). Each jukebox system can also have codes for cities, state, type of establishment, etc.); 15and 
when determining a playlist has been switched according to detection result information (detection result information can be interpreted simply as a request from the participant, similar to the request in claim 1), obtaining a target playlist identification after switching from the detection result information, and displaying the playlist information corresponding to the target playlist identification on the display interface ([0045] The user enters his/her identification and password through user interface 240 and can retrieve personal selections of content the user can select from (i.e., any subset or the complete selection). This feature saves time for a user at a jukebox system because the user can retrieve all selections of content that the user selected before arriving at the jukebox system. The user then simply views the personal content selection on menu 450 on display 210…Therefore, time can be saved by a user by viewing his/her personally selected content at any jukebox system coupled to a network.) 
Claim 3
Laut teaches the method according to claim 2, wherein the when of detecting that the playlist query event corresponding to the participant in the singing room is triggered, sending the playlist query request to the server comprises: periodically sending the playlist query request to the server based on a preset time 25interval; or, when of detecting the trigger operation of the participant in the singing room, sending the playlist query request to the server (Examiner further notes this limitation is constructed as a contingent limitation: See MPEP 2111.04: The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. [0073] In another embodiment, a predetermined number of simultaneous content play selections are allowed for a set period, such as per week, per month, per quarter, etc. [0043] The user simply retrieves his/her preferential content list, and selects content to play from their own list(s) (see FIG. 4B). The user can select content by genre, (e.g., genre selection 451, which displays content related to genre after the user selects desired genre), listing preference 452 (i.e., ratings, alphabetical song or artist, etc.), or text search 453. See also 1655 o Fig. 16: “Request Content Delivery”.). 
Claim 10
This claim recites substantially the same limitations as those provided in claim 1 above, but from the perspective of a server instead of a client, and therefore it is rejected for the same reasons. 
Laut teaches a playlist switching method, applied to a server (such as music servers 110 of Fig. 1), comprising: receiving a playlist switching request sent by a client used by a creator of a singing room ([0043] FIG. 4A illustrates one embodiment having menu 450 where a user of jukebox system 200 can enter personal selections (i.e., create a preferential content list) remotely through a remote system (e.g., a website running on a server) or from the jukebox system, store the personal selections on a remote server, where the personal selection can be retrieved by the user on any jukebox system 200 (or remote device/terminal) that is currently coupled with a network (such as the Internet). In this embodiment, a user has an associated identification and password…In this embodiment, a user can predetermine content that is desired to be played at any jukebox system coupled to a network. Fig. 7 and [0062], In this embodiment, a user first selects either content desired to be played (from content select 705), or content criteria (content criteria select 710). ), and 
obtaining a target playlist identification and a singing room identification in the playlist switching request ([0056] Every time content is selected to be played on a jukebox system(s), the controller 220 transmits the information on the network to a remote server. The remote server has a program that collects the information in a database. The database has a plurality of fields to store data for every jukebox system coupled to the network (by code number associated with each jukebox 200 in the network, e.g., IP address, etc.). Each jukebox system can also have codes for cities, state, type of establishment, etc.), wherein the singing room is created based on a selected playlist by the creator, so that singing is performed by the creator or a participant based on a song in the playlist in the singing room (abstract: Content can be selected on the jukebox system at the first venue; [0032], User interface 240 is used by a user of jukebox system 200 to enter selection of music/video/text/graphic content choices… select a venue having a similar jukebox system 200 connected to the network for which to play selected content,); 
the selected playlist has a selected playlist identification, (example: names and titles are identifications: [0048] FIG. 4C illustrates one embodiment where various menus of organized content are displayed for a user to choose from on display 210. The menus can be organized according to genre, content ratings (e.g., PG, R, X, etc.), year of distribution (i.e., 1950's, 1970's, 1990's, etc. year specific, e.g., 1951, 1955, 1991, etc.), alphabetical (either by song/video title or artist last name), charts (i.e., top 100 of a specific year, top songs/videos at the particular venue or any other venue, etc.), currently playing or scheduled content at other venues, etc. In one embodiment, to make it easier for a user to find desired content, the user can enter at least one of a year, artist name, song/video title, etc. through text search selection via mode of selection 491. Controller 220 than processes the entered text from a user to search a database (located on a remote server) that is dynamically updated through a server program (i.e., with search terms, new content and the content's associated search terms, etc.; not illustrated) coupled to a network in which jukebox 200 is coupled. )
the selected playlist identification and the singing room identification are used to establish a corresponding relationship between the singing room identification and the selected playlist identification by the server (See Fig. 8 for corresponding relationship between “Content 1” 810 and “Selected Venues for Content 1”, 825), and corresponding relationship is stored by the server (See Fig. 5 and Fig. 8; [0053], The content play and other data (e.g., money collected, number of songs played, videos played, etc.) information from each jukebox system coupled to the network is stored on a remote server. ); and 
10switching a stored room playlist identification corresponding to the singing room identification to the target playlist identification, generating switching success information, and returning the switching success information ([0043], The user can select content by genre, (e.g., genre selection 451, which displays content related to genre after the user selects desired genre) [0045] The user enters his/her identification and password through user interface 240 and can retrieve personal selections of content the user can select from (i.e., any subset or the complete selection). This feature saves time for a user at a jukebox system because the user can retrieve all selections of content that the user selected before arriving at the jukebox system. The user then simply views the personal content selection on menu 450 on display 210…Therefore, time can be saved by a user by viewing his/her personally selected content at any jukebox system coupled to a network.).  
Claim 11
Laut teaches the method according to claim 10, further comprising: 15receiving a playlist query request (Examiner notes this limitation can be interpreted to be essentially the same as one covered in claim 10, regarding a playlist switching request, since playlist switch request is a form of playlist query), and 
obtaining the singing room identification and a current playlist identification in the playlist query request ([0043] The user simply retrieves his/her preferential content list, and selects content to play from their own list(s) (see FIG. 4B). The user can select content by genre, (e.g., genre selection 451, which displays content related to genre after the user selects desired genre), listing preference 452 (i.e., ratings, alphabetical song or artist, etc.), or text search 453. [0056] Every time content is selected to be played on a jukebox system(s), the controller 220 transmits the information on the network to a remote server. The remote server has a program that collects the information in a database. The database has a plurality of fields to store data for every jukebox system coupled to the network (by code number associated with each jukebox 200 in the network, e.g., IP address, etc.). Each jukebox system can also have codes for cities, state, type of establishment, etc.); 
determining the room playlist identification corresponding to the singing room identification according to a corresponding relationship between the room identification and the playlist identification and the singing room identification (See at least  Fig. 4A, 4B, 4C which list content lists associated with the user, and venues, for example); and 
20when detecting that the current playlist identification is different from the room playlist identification, determining that the playlist has been switched, generating detection result information based on the target playlist identification, and returning the detection result information ([0045] The user enters his/her identification and password through user interface 240 and can retrieve personal selections of content the user can select from (i.e., any subset or the complete selection). This feature saves time for a user at a jukebox system because the user can retrieve all selections of content that the user selected before arriving at the jukebox system. The user then simply views the personal content selection on menu 450 on display 210…Therefore, time can be saved by a user by viewing his/her personally selected content at any jukebox system coupled to a network.).  
Claim 14
This claim recites substantially the same limitations as those provided in claim 10 above, and therefore it is rejected for the same reasons. 
Claim 15
This claim recites substantially the same limitations as those provided in claim 1 and 10 above, but from the perspective of a server and a client, and therefore it is rejected for the same reasons. 
Claim 16
This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons. 
Claim 17-18
These claims recite substantially the same limitations as those provided in claims 2-3 above respectively, and therefore they are rejected for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laut (US 2004/0243482) in view of Holmberg et al. (US 2018/0288467).
Claim 4
Laut teaches the method according to claim 1, except regarding before generating the playlist switching request 30according to the trigger operation of the creator of the singing room, further comprising: 25Attorney Docket No.: BYD-0047-01-US/CNPCTUSP202106821 determining the target playlist identification after switching based on a preset chat function in the singing room.  
Holmberg teaches [0027] In some embodiments, the method further includes receiving at the host device, chat messages from members of the audience. In some embodiments, the method further includes incorporating at least some content of the chat messages as part of video of the broadcast mix. In some embodiments, the method further includes receiving at the host device, one or more of chat messages, emojis, animated GIFs and voting indications from members of the audience. In some embodiments, the method further includes incorporating a visual presentation of at least some of the received chat messages content, emojis, animated GIFs or voting indications as part of the broadcast mix. [0028] In some embodiments, the method further includes queuing playlist requests from one or more recipients of the broadcast mix. In some embodiments, responsive to a selection by the second performer at the host device of a particular one of the queued playlist requests, the method further includes retrieving one or more of the backing audio track, lyrics, and score-coded note targets from a content repository. In some embodiments, responsive to a selection by the second performer at the host device of a particular one of the queued playlist requests, the method further includes demand supplying the communicatively-coupled guest device with one or more of the backing audio track, lyrics and score-coded note targets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate chat function as taught by Holmberg with the jukebox system of Laut, because doing so would have provided a way to present to recipients, listeners and/or viewers as a live interactive collaboration of geographically-distributed performers. Audience involvement and participation constructs that provide an intimate sense of “now” or “liveness” are also desired. ([0007] of Holmberg).

Claim 5
Laut teaches the method according to claim 1, further comprising obtaining audio data to be tested of a current singer in the singing room ([0082], It should be noted that both wireless and wired microphones can both be used simultaneously when more than one person is singing. Also, multiple wireless microphones can be used as well.), but may not explicitly detail compressing the audio data to be tested to obtain an audio compression package, and uploading the audio compression package to a background; and receiving a singing result of the current singer, and displaying the singing result on the display interface. 
 Holmberg teaches compressing the audio data to be tested to obtain an audio compression package, and uploading the audio compression package to a background ([0024] In some cases or embodiments, either or both of the first and second performer vocals are computationally processed, prior to inclusion in the broadcast, to apply one or more audio effects. In some cases or embodiments, the applied audio effects include one or more of a reverberation effect, digital filtering, spectral equalization, non-linear distortion, audio compression, pitch correction or pitch shifting, channel-relative gain and/or phase delay to manipulate apparent placement of the first or second performer within a stereo field. See also [0029]; [0032], The host device is communicatively coupled as the local peer to receive a media encoding of a mixed audio performance constituting vocal audio captured at the guest device, and the guest device is communicatively coupled as the remote peer to supply the media encoding captured from a first one of the performers and mixed with a backing audio track. [0053],  In the illustrated configuration, a current guest user of current guest device 101A contributes to the group audiovisual performance mix 111 that is supplied (eventually via content server 110) by current host device 101B as live stream 122. [0059], subsequently compressed and encoded for communication (e.g., as guest mix 106 or group audiovisual performance mix 111 or constituent encodings thereof) to content server 110 as an MPEG-4 container file.); and 
receiving a singing result of the current singer, and displaying the singing result on the display interface (See at least Fig. 4 displaying score-coded melody and harmonies 207; [0059], Using such information, devices 101A and 101B (as well as associated audiovisual displays and/or set-top box equipment, not specifically shown) may display lyrics and even visual cues related to target notes, harmonies and currently detected vocal pitch in correspondence with an audible performance of the backing track(s) so as to facilitate a karaoke-style vocal performance by a user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate display of singing result as taught by Holmberg with the jukebox system of Laut, because doing so would have provided a way to facilitate a karaoke-style vocal performance by a user ([0059] of Holmberg).

Claims 6-8
	These claims recite the same limitations as those provided in claim 5 above, and therefore they are rejected for the same reasons.
Claim 9
Laut in view of Holmberg teaches the method according to claim 5, further comprising: when receiving upload failure information, determining that the singing result of the current singer is singing success, and displaying singing success information on the display interface, wherein the uploading failure information is information sent by the background 5when detecting that the audio compression package fails to upload ([0012] of Holmberg, Optionally, and in some cases or embodiments, vocal audio can be pitch-corrected in real-time at the guest performer's device (or more generally, at a portable computing device such as a mobile phone, personal digital assistant, laptop computer, notebook computer, pad-type computer or netbook, or on a content or media application server) in accord with pitch correction settings. Fig. 4 of Holmberg for example, teaches real-time pitch status as a user sings, regardless of the upload status).
Claim 12
Laut teaches the 25method according to claim 10, except further comprising: receiving a compressed package identification and a song identification of a current singer sent by the background, wherein the compressed package identification is generated by the background based on a stored audio compressed package; 27Attorney Docket No.: BYD-0047-01-US/CNPCTUSP202106821 obtaining an audio compression package corresponding to the compression package identification from the background, and analyzing the audio compression package to obtain audio data to be tested; obtaining standard audio data corresponding to singing song identification from a local 5database; and performing content recognition on the audio data to be tested and the standard audio data, determining a singing result of the creator, and returning the singing result.
Holmberg teaches : receiving a compressed package identification and a song identification of a current singer sent by the background, wherein the compressed package identification is generated by the background based on a stored audio compressed package; 27Attorney Docket No.: BYD-0047-01-US/CNPCTUSP202106821 obtaining an audio compression package corresponding to the compression package identification from the background, and analyzing the audio compression package to obtain audio data to be tested ([0024] In some cases or embodiments, either or both of the first and second performer vocals are computationally processed, prior to inclusion in the broadcast, to apply one or more audio effects. In some cases or embodiments, the applied audio effects include one or more of a reverberation effect, digital filtering, spectral equalization, non-linear distortion, audio compression, pitch correction or pitch shifting, channel-relative gain and/or phase delay to manipulate apparent placement of the first or second performer within a stereo field. See also [0029]; [0032], The host device is communicatively coupled as the local peer to receive a media encoding of a mixed audio performance constituting vocal audio captured at the guest device, and the guest device is communicatively coupled as the remote peer to supply the media encoding captured from a first one of the performers and mixed with a backing audio track. [0053],  In the illustrated configuration, a current guest user of current guest device 101A contributes to the group audiovisual performance mix 111 that is supplied (eventually via content server 110) by current host device 101B as live stream 122. [0059], subsequently compressed and encoded for communication (e.g., as guest mix 106 or group audiovisual performance mix 111 or constituent encodings thereof) to content server 110 as an MPEG-4 container file.); and 
obtaining standard audio data corresponding to singing song identification from a local 5database; and performing content recognition on the audio data to be tested and the standard audio data, determining a singing result of the creator, and returning the singing result (See at least Fig. 4 displaying backing track 209 and score-coded melody and harmonies 207; [0059], Using such information, devices 101A and 101B (as well as associated audiovisual displays and/or set-top box equipment, not specifically shown) may display lyrics and even visual cues related to target notes, harmonies and currently detected vocal pitch in correspondence with an audible performance of the backing track(s) so as to facilitate a karaoke-style vocal performance by a user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate display of singing result as taught by Holmberg with the jukebox system of Laut, because doing so would have provided a way to facilitate a karaoke-style vocal performance by a user ([0059] of Holmberg).

Claim 13
This claim recites substantially the same limitations as those provided in claim 12 above, and therefore it is rejected for the same reasons. 
Claim 19-20
These claims recite substantially the same limitations as those provided in claims 4-5 above respectively, and therefore they are rejected for the same reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690. The examiner can normally be reached Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654